Case 2:19-cv-06407-RML Document 43 Filed 01/15/21 Page 1 of 4 PageID #: 1240

                            HELEN F. DALTON & ASSOCIATES, P.C.
                                            ATTORNEYS AT LAW
                            80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                    Tel. (718) 263-9591 Fax. (718) 263-9598




                                                                            January 15, 2021

  Via ECF
  The Honorable Judge Robert M. Levy
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re: Soto, et al. v. Yale Tile & Stone LLC, et al.
            19-CV-6407 (RML)


  Dear Judge Levy:

          We represent the Plaintiffs in the above-captioned action and submit this letter on
  behalf of both parties to request the Court’s approval of the settlement agreement
  (“Settlement Agreement”), between the parties. The Settlement Agreement, attached
  hereto as Exhibit 1, memorializes the agreed upon terms by the parties during their
  December 11, 2020 telephonic settlement conference before Your Honor.

            The Terms of the Settlement Agreement are Fair and Reasonable

     a. The Parties’ Positions

          Victor Gonzalez Soto, Bairon Alvarez Cano, and Roberto Vargas (collectively, “the
  Plaintiffs”) brought this action against Yale Tile & Stone LLC, Francesco Lorenti, and
  Anthony Dattolo (collectively, “the Defendants”) alleging violations of the Fair Labor
  Standards Act (“FLSA”) and New York Labor Laws (“NYLL”). Specifically, Plaintiffs
  alleged that, as former employees of the Defendants, that they were not paid proper
  overtime rates of pay when they worked in excess of forty (40) hours per week.

         Each Plaintiff alleged that he was employed for Defendants between three and four
  years and that each Plaintiff regularly worked approximately forty-eight (48) hours per
  week. Plaintiffs further alleged that they were paid the same regular hourly rate for all
  hours worked per week, including those hours in excess of forty hours per week.

        Lastly, Plaintiffs claimed that they were entitled to recovery under NYLL §195 for
  Defendants’ alleged failure to provide proper wage notices and wage statements.
Case 2:19-cv-06407-RML Document 43 Filed 01/15/21 Page 2 of 4 PageID #: 1241




         Plaintiffs claimed approximately $52,500.00 in unpaid overtime wages, not
  including liquidated damages or statutory penalties.

          Defendants categorically denied all of the allegations in Plaintiffs' Complaint and
  have raised various defenses throughout this litigation. Further, Defendants’ position is that
  Plaintiffs were properly paid for all hours worked and Defendants maintained accurate records
  as to Plaintiffs’ time worked and pay received. Defendants’ position is that they committed
  no wrongdoing and Plaintiffs were not owed any unpaid wages. Defendants do not believe
  that Plaintiffs were entitled to any recovery.

     b. The Settlement Amount is Fair and Reasonable

          The parties agreed to settle all claims asserted in this action for $60,000.00 pursuant
  to the payment plan provided in Paragraph 1 of the Settlement Agreement.

          FLSA claims may only be settled and dismissed with prejudice under Rule 41 if
  they are approved by the Court. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,
  206-207 (2d Cir. 2015). “Courts approve FLSA settlements when they are reached as a
  result of contested litigation to resolve bona fide disputes.” Kochilas v. Nat’l Merch. Servs.,
  Inc., 2015 WL 5821631, at *7 (E.D.N.Y. Oct. 2, 2015) (citation omitted). “Typically,
  courts regard the adversarial nature of a litigated FLSA case to be an adequate indicator of
  the fairness of settlement.” Id. (citation omitted). Furthermore, “[i]f the proposed
  settlement reflects a reasonable compromise over contested issues, the settlement should
  be approved.” Id. (citations omitted).

           Therefore, the settlement sum of $60,000.00 reflects a reasonable compromise
  between the parties’ dispute over Defendants’ alleged wage and hour violations, and this
  amount considers the costs and risks of protracted litigation. Cf., e.g., Beckert v.
  Ronirubinov, 2015 U.S. Dist. LEXIS 167052, at *4 (S.D.N.Y. Dec. 14, 2015) (holding that
  a settlement of approximately 25% of the amount initially sought was a “substantial
  proportion of the maximum possible recovery” and fair, especially in light of the risks
  associated with litigation); Martinez v. Hilton Hotels Corp., 2013 U.S. Dist. LEXIS
  117738, at *9 (S.D.N.Y. Aug. 20, 2013) (Court found settlement reasonable because, inter
  alia, it was a “compromise over contested issues” “in light of the unpredictability of the
  outcome at trial”); Garcia v. BAE Cleaners Inc., 2012 U.S. Dist. LEXIS 51867, at *2
  (S.D.N.Y. April 12, 2012) (holding that the settlement fair and reasonable even though the
  settlement amount was less than the potential liquidated damages awardable under the
  FLSA because it “reflect[ed] a reasonable compromise over” issues that had been
  “contested in the litigation”).

          The parties believe that the settlement amount is fair and reasonable considering
  Plaintiffs’ claims and the defenses maintained by Defendants in this matter and the fact
  that the terms of the Settlement Agreement were achieved only after two mediation
  sessions for an experienced neutral and a telephonic settlement conference before the
  Court. The parties had genuine, bona fide disputes over the number of hours worked by
Case 2:19-cv-06407-RML Document 43 Filed 01/15/21 Page 3 of 4 PageID #: 1242




  Plaintiffs, the wages paid to Plaintiffs and the dates of Plaintiffs’ employment, but both
  sides made compromises on their positions in order to achieve a fair and reasonable
  settlement.

                  Requested Attorneys’ Fees and Distribution to Plaintiffs

          The parties agreed to a global settlement of $60,000.00 to resolve all claims asserted
  in this action. If the Agreement is approved by the Court, Plaintiffs will recover an
  aggregate amount of $39,387.00. Each Plaintiff has requested and will receive an equal
  share of the settlement proceeds in the amount of $13,129.00. Plaintiffs believe that this is
  an equitable result as it was a unanimous decision by all Plaintiffs and Plaintiffs all worked
  similar lengths of employment, similar hours and were paid similar rates. The amounts to
  be received by each Plaintiff are included in Exhibit A of the Settlement Agreement.

         Plaintiffs’ counsel respectfully requests $920.00 for identifiable expenses, which
  includes:

     •   the Eastern District of New York filing fee in this matter: $400.00
     •   the costs of service on Defendants in this matter: $220.00
     •   the court-annexed EDNY mediation fee: $300.00

          Plaintiff’s counsel respectfully requests one-third of the settlement less the
  expenses ($59,080.00), or $19,693.00 in attorneys’ fees, as agreed upon in the Plaintiffs’
  retainer agreements with this firm. Therefore, if this request is approved, the total amount
  to be paid to the attorneys for their fees and expenses in this matter is $20,613.00.

  Settlement Amount: $60,000.00
  Attorneys’ Expenses: $920.00
  Settlement less Expenses: $59,080.00
  Requested Attorneys’ Fees: $19,693.00 ($59,080.00 / 3)
  Total payable to Attorneys: $20,613.00 ($19,693.00 + $920.00)
  Total payable to Plaintiffs: $39,387.00 ($60,000.00 - $20,613.00)

          Plaintiffs’ attorneys and their clients have a retainer agreement that is reduced to
  writing and is signed by the client. Attorneys’ fees of 33% on FLSA and NYLL claims are
  routinely approved by courts in the Second Circuit. See, e.g., Calle v. Elite Specialty
  Coatings Plus, Inc., 2014 U.S. Dist. LEXIS 164069 (E.D.N.Y. Nov. 19, 2014) (approving
  settlement of FLSA and NYLL claims stating that a “one-third contingency fee is a
  commonly accepted fee in this Circuit”); Rangel v. 639 Grand St. Meat & Produce Corp.,
  2013 U.S. Dist. LEXIS 134207 (E.D.N.Y. Sept. 19, 2013). Courts in this District typically
  approve a fee of one-third or less of the settlement amount. See Santos v. Yellowstone
  Props, Inc., 2016 WL 2757427 at *4 (S.D.N.Y. May 10, 2016).

         This request for attorneys’ fees is supported by the work performed by Plaintiffs’
  counsel throughout the litigation and the recovery secured through their efforts. Plaintiffs’
  counsel has zealously advocated for their clients throughout the litigation process and
Case 2:19-cv-06407-RML Document 43 Filed 01/15/21 Page 4 of 4 PageID #: 1243




  believe that the settlement amount secured is a product of their efforts. Furthermore, the
  fee requested is reasonable in relation to the recovery received by Plaintiffs.

                                           Closing

          In closing, the parties believe that the settlement amount and the terms of the
  Agreement are fair and reasonable. The settlement was the product of approximately one
  year of negotiations and the terms of the Settlement Agreement comport with Second
  Circuit case law. As such, we respectfully request that the Court approve the Agreement.
  We thank Your Honor for his consideration and remain available to provide any additional
  information.



                                                      Respectfully submitted,


                                                      _______________________
                                                       James O’Donnell, Esq.
                                                       Attorney for Plaintiffs
